Case 1:19-cv-00794-LY Document 32 Filed 11/15/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS OISNOY 15 PM 3: A

  

AUSTIN DIVISION |
RODNEY REED, § ne ERR { ae
PLAINTIFF, : o OEPU
Vv. : CIVIL NO. A-19-CV-0794-LY
BRYAN GOERTZ, : * CAPITAL CASE *
Bastrop County District Attorney, §
DEFENDANT. :

FINAL JUDGMENT

Before the court is the above entitled sini of action. On this same date, the court
dismissed Plaintiff Rodney Reed’s Amended, Complaint with prejudice. Accordingly, the court
renders the following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

IT IS HEREBY ORDERED that Plaintiff Rodney Reed’s Amended Complaint (Doc.
#10) is DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that each party bears its own costs.

IT IS FINALLY ORDERED that the above entitled cause of action is hereby

CLOSED.

SIGNED this the Leh day of November, 2019.

big een v
UNITED STATES DISTRICT JUDGE
